COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DENNIS EDWARD RAYNER,
                                                 §
  EVEN BETTER LOGISTICS, LLC, and
                                                                 No. 08-20-00145-CV
  MICHELLE CORA CROOM,
                                                 §
                                                                   Appeal from the
                 Appellants,
                                                 §
                                                                 353rd District Court
  v.
                                                 §
                                                               of Travis County, Texas
  RONNIE CLAXTON and
                                                 §
  SANDRA CLAXTON,
                                                              (TC# D-1-GN-19-000281)
                                                 §
                 Appellees.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment based on the legal and factual insufficiency evidence against Michelle Cora

Croom, in her individual capacity. We therefore reverse that part of the judgment of the court

below and render judgment setting aside the findings of the jury based upon the legal and factual

insufficiency evidence against Michelle Cora Croom.

       We further order that there was error in that part of the judgment as to the independent

theories of negligence against Even Better Logistics, LLC. We therefore reverse that part of the

judgment of the court below and render judgment setting aside the findings of the jury based upon

legal and factual insufficiency of the evidence against Even Better Logistics, LLC.
       We further order that there was error in that part of the judgment as to the independent

theories of negligence against Dennis Edward Rayner. We therefore reverse that part of the

judgment of the court below and render judgment setting aside the findings of the jury based upon

legal and factual insufficiency of the evidence against Dennis Edward Rayner.

       It is further ordered we reverse and remand this cause for new trial for Appellee’s

remaining causes of action against Dennis Edward Rayner and their Respondeat Superior claim

against Even Better Logistics, LLC.

       We further order that Appellees recover from Appellants and their sureties, if any, see TEX.

R. APP. P. 43.5, for performance of the judgment and all costs for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox and Alley, JJ.
Palafox, J., Concurring and Dissenting